NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ROBERT D. TERRY,
                  Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7044
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-1596, Judge William A. Moor-
man.
               ______________________

               Decided: January 5, 2015
                ______________________

   KENNETH M. CARPENTER, Carpenter, Chartered, of
Topeka, Kansas, argued for claimant-appellant.

    DOMENIQUE KIRCHNER, Senior Trial Counsel, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were STUART
F. DELERY, Assistant Attorney General, ROBERT E.
KIRSCHMAN, JR., Director, and SCOTT D. AUSTIN, Assistant
2                                       TERRY   v. MCDONALD



Director. Of counsel on the brief were Y. KEN LEE, Deputy
Assistant General Counsel, and MARTIE ADELMAN, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
                 ______________________

        Before O’MALLEY, CLEVENGER, and BRYSON,
                     Circuit Judges.

O’MALLEY, Circuit Judge.

     In light of our decision in Sanchez-Navarro v. De-
partment of Veterans Affairs, Appeal No. 2014-7039, 1 we
affirm the United States Court of Appeals for Veterans
Claims’ judgment affirming the Board of Veterans’ Ap-
peals’ denial of service connection for Mr. Terry’s post-
traumatic stress disorder related to his service as a medic
in the United States Army. Mr. Terry does not dispute on
appeal the Board’s factual determination that his stressor
is “not consistent with the places, types, and circumstanc-
es of the veteran’s service,” and, therefore, he cannot rely
on lay testimony alone to establish that an in-service
stressor occurred pursuant to 38 C.F.R. § 3.304(f)(3).



    1 In Sanchez-Navarro, we rejected the petitioner’s ar-
gument that 38 C.F.R. § 3.304(f)(3) (2014) requires the
U.S. Department of Veterans Affairs (“VA”) to provide an
examination by a VA psychiatrist or psychologist to
confirm “that the claimed stressor is adequate to support
a diagnosis of posttraumatic stress disorder and that the
veteran’s symptoms are related to the claimed stressor”
before the Board of Veterans’ Appeals can determine if
the “claimed stressor is consistent with the places, types,
and circumstances of the veteran’s service.”     Sanchez-
Navarro v. Dep’t of Veterans Affairs, No. 2014-7039, slip
op. at 5–7 (Fed. Cir. Dec. 24, 2014).
TERRY   v. MCDONALD              3



                      AFFIRMED